sfri -/r
                                                                                          ua-is
CCA#        13-13-00382-CR                                 OFFENSE:      Burglary of a Habitation

STYLE:      STEVEN BREED v. THE STATE OF TEXAS             COUNTY:       Dallas


TRIAL COURT:                  292nd District Court          MOTION FOR REHEARING En Banc IS: Denied
TRIAL COURT #:                F12-00533-V                   on 7/23/15
TRIAL COURT JUDGE:            Hon. Larry B. Mitchell            DATE:

DISPOSITION: Affirmed                                          JUDGE:

DATE:       June 11, 2015
JUSTICE:    Gregory T. Perkes               PC         S
PUBLISH:                                  DNP:         x


CLK RECORD:               1                                   SUPP CLKRECORD         1

RPT RECORD:           8                                        SUPPRPT RECORD

STATE BR:         1                                           Reolv BR     1

APPBR:        1                                                 PROSE BR




                                    IN THE COURT OF CRIMINAL APPEALS
                                                                                         8fcl-/5
                                                              CCA#



        Pftfl 5£                      Petition                  Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                             DATE:

                                                                JUDGE:

DATE:         ///^f/Wr                                          SIGNED:                        PC:

JUDGE:            fJi CtAS^i^-                                  PUBLISH:                      DNP:




                      MOTION FOR REHEARING IN                   MOTION FOR STAY OF MANDATE IS:

CCA IS:.                       ON                                                        ON


JUDGE:                                                          JUDGE: